Citation Nr: 0724137	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-27 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial compensable rating for erectile 
dysfunction (ED) secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran had active military service from October 1965 to 
May 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which, in relevant part, granted the veteran's 
claim for service connection for ED (i.e., impotency) 
secondary to his diabetes mellitus and assigned a 0 percent 
rating retroactively effective from October 17, 2002, 
the date of receipt of his claim.  He wants a higher initial 
rating for this condition.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

To support his claim, the veteran testified at a hearing at 
the RO in November 2005 before a Veterans Law Judge (VLJ) who 
is no longer employed at the Board.  Prior to retiring from 
the Board, that VLJ remanded the case to the RO in May 2006 
for further development and consideration - including 
adjudicating an additional inextricably intertwined claim for 
service connection for an acquired psychiatric disorder 
(specifically, depression) as secondary to the impotency, 
which, in turn, is secondary to the diabetes.  The RO issued 
an April 2006 decision, on remand, granting service 
connection for the secondary depression and assigning a 10 
percent rating retroactively effective from November 18, 
2005, the date of receipt of the claim.  The veteran did not 
appeal either the initial disability rating or effective date 
assigned for this condition, so this claim is no longer at 
issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  The RO also completed the other development 
requested, continued to deny his claim for a higher initial 
rating for his ED in the December 2006 supplemental statement 
of the case (SSOC), and returned this claim to the Board for 
further appellate consideration.

The Board sent the veteran a letter in March 2007 informing 
him that, since the VLJ who conducted his hearing had since 
retired, he was entitled to another hearing before a VLJ who 
would ultimately decide his appeal.  He responded later in 
March 2007 that he did not want another hearing.

.
One other preliminary point deserves mentioning.  In a July 
2006 statement in support of claim (VA Form 21-4138), the 
veteran indicated he was filing still additional claims for 
disability ratings higher than 10 percent for the peripheral 
neuropathy in his upper and lower extremities - which, like 
the other conditions mentioned, is also a complication of his 
diabetes.  These claims are referred to the RO for 
appropriate development and consideration since the Board 
does not presently have jurisdiction to consider them.  
38 C.F.R. § 20.200 (2006).


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The veteran's ED does not involve penile deformity, and 
he is already receiving special monthly compensation for loss 
of use of a creative organ.


CONCLUSION OF LAW

The requirements are not met for an initial compensable 
rating for impotence.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115b, Diagnostic Code (DC) 7522 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2006), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to 
the claimant.  Id.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, 20 Vet. App. 537 (2006); and 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).



In this case, an October 2002 RO letter provided notice to 
the veteran regarding what information and evidence he needed 
to submit to support his underlying claim for service 
connection for ED (which, at the time, was the issue), what 
information and evidence would be obtained by VA, what 
evidence he needed to obtain, and the need for him to advise 
VA of or submit any further evidence in his possession that 
was relevant to his claim.  That VCAA notice preceded the 
RO's initial adjudication of his claim in February 2003, 
when, as mentioned, the RO granted service connection 
prompting his ensuing appeal for a higher initial disability 
rating.

In the Dingess/Hartman decision, the Court indicated that 
"[i]n cases were service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated - it has been proven."  The Court went 
on to note that when a claim has been proven, the purpose of 
section 5103(a) notice has been satisfied and notice under 
its provision is no longer applicable.

In an even more recent precedent decision, however, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007), the Court limited this 
holding in Dingess to situations where service connection was 
granted and the disability rating and effective date assigned 
prior to the enactment of the VCAA.  When, as here, this did 
not occur until after the VCAA's enactment, the veteran is 
entitled to pre-decisional notice on all elements of his 
underlying claim - including in this particular instance as 
it relates to the downstream disability rating and effective 
date elements.  Moreover, in Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007), the Federal Circuit Court held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning any element 
of a claim, is presumed prejudicial and that once an error is 
identified the burden shifts to VA to show the error was 
harmless.  See also Simmons v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007).



Naturally, since the October 2002 letter was issued prior to 
the Court's decisions in Dingess/Hartman and Dunlap, the 
letter did not inform the veteran how downstream disability 
ratings and effective dates are assigned and the type of 
evidence impacting those determinations.  But the RO has 
since provided him an additional letter in June 2006 
discussing not only the evidence still needed to substantiate 
his claim, where and when to send the additional supporting 
evidence, and his and VA's respective responsibilities in 
obtaining supporting evidence, but also the downstream 
disability rating and effective date elements of his 
claim and the type of evidence impacting those 
determinations, as required by Dingess/Hartman and Dunlap.  
Moreover, the December 2006 SSOC reflects the RO's 
readjudication of the claim on a de novo basis in light of 
the additional evidence added to the record after providing 
that notice, and since the previously issued SOC.  Thus, all 
notice requirements are met.  38 U.S.C.A. § 5103(a), 5104, 
7105; see Dingess/Hartman, 19 Vet. App. at 493; Prickett, 20 
Vet. App. at 376.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, VA outpatient treatment records, 
treatment records of the private doctors he identified, and 
the transcript of his hearing.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain.  There is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
Thus, any such error is harmless and does not prohibit 
consideration of his appeal on the merits at this juncture.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


Governing Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and usually the Board's 
primary focus in such cases is upon the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  But 
in Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that the rule from Francisco does not apply where the 
appellant has expressed dissatisfaction with the assignment 
of an initial rating following an initial award of service 
connection for that disability, as is the case with the 
veteran's impotence.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found - a practice known as 
'staged' ratings.  Fenderson, 12 Vet. App. at 126.



Analysis

May 2002 treatment records of the veteran's private physician 
show diagnoses of diabetes and impotence, organic.  An August 
2002 VA Agent Orange Protocol also resulted in a diagnosis of 
non-insulin dependent type II diabetes mellitus.  
The February 2003 VA diabetes examination report mentions the 
veteran had experienced the ED for about one year, as a 
complication of his diabetes, and that Viagra had not helped.

In his July 2004 substantive appeal (VA Form 9), and again 
during his November 2005 hearing, the veteran readily 
conceded that he had no external penile deformity visible to 
the naked eye.  But he explained that he had not had an 
examination, either, which could determine whether there is 
an internal cause for his impotence.  See the transcript, pp. 
4, 6-7.  He cited the "loss of use" of his penis 
(inability to have an erection) as his problem, reiterating 
his penis is not "deformed."  [Note:  One of the 
permissible bases for receiving a higher rate of 
compensation, i.e., special monthly compensation (SMC), is 
indeed the loss of use of a creative organ, but other records 
show he already is receiving SMC on this very basis, so 
already being compensated at a special higher rate for this.]  
Consequently, to receive a higher rating otherwise, there 
must be penile deformity.

As already mentioned, the Board remanded this case to the RO 
in May 2006, and one of the reasons for the remand was to 
schedule the veteran for an examination, as he had requested.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
He had the examination in December 2006, and the report of it 
indicates he told the examiner he had ED even prior to his 
diagnosis of diabetes.  The examiner noted the veteran's 
private physician's diagnosis of an "organic" cause of the 
ED, but no specific cause.  He also noted the veteran's 
report that he had experienced less firm erections over time 
until he was unable to have an erection sufficient for sexual 
relations.  He said that he was still able to have an 
occasional ejaculation with manual manipulation of his penis, 
but no usable erection.



The veteran denied experiencing any urinary symptoms, such as 
leakage, dysuria, frequency, nocturia, or urinary tract 
infection.  Physical examination revealed both of his 
testicles as one-half normal size and of a soft consistency.  
His prostate was normal.  Laboratory tests revealed his free 
testosterone as normal at 37.5, and his follicle-stimulating 
hormone (FSH) and luteinizing hormone (LH) were also normal.  
The examiner indicated that, by the veteran's history and 
findings on examination, there was no single cause for his 
ED.  One possible cause, the examiner observed, was a 
diabetes-related neuropathy could be affecting the nerve 
supply to the penis.  There also was the prospect that the 
veteran's medications for his depression and hypertension 
might be a causative agent, but there was no sure way to tell 
from the records, as the exact date of his diagnosis and when 
he started medication were unclear.  The examiner added, 
however, that in light of the veterans FSH and LH being 
normal, it was unlikely that the ED had an endocrine cause.  
In any event, the examiner opined that the available 
information, history, and examination indicated the veteran's 
ED was related to or caused by his diabetes.  No penis 
deformity, however, was found on examination.

The applicable rating criteria do not address ED as a sole 
pathology, but as a disorder combined with penis deformity.  
Moreover, only one rating is authorized.  Penis deformity 
with loss of erectile power warrants a 20 percent disability 
rating. 38 C.F.R. § 4.115b, DC 7522.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31.



The Board readily acknowledges, and indeed sympathizes with, 
the veteran's loss of his ability to enjoy conjugal sexual 
relations.  The applicable rating criteria, however, are 
quite clear and - in addition to loss of erectile power, 
there must be evidence of deformity of the penis to meet or 
approximate the requirements for a higher 20 percent 
compensable rating.  DC 7522.  Impotency, alone, warrants 
only a zero percent rating as the criteria for a compensable 
evaluation under DC 7522 requires deformity of the penis and 
loss of erectile power.  (Italics added)  The Board is 
constrained to apply these criteria as written.

That said, it is worth repeating that the veteran already is 
receiving additional SMC for loss of use of a creative organ.  
And that additional benefit is meant to take into account the 
additional disability he has as a consequence of the ED.  He 
also is now receiving still additional compensation for his 
associated depression, even aside from the other 
complications of his diabetes - peripheral neuropathy of the 
upper and lower extremities, hypertension, and retinopathy.  
He has separate ratings for each disabling condition.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for a higher initial 
rating for his ED, in turning meaning the benefit-of-the-
doubt doctrine is inapplicable. 38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 4.3, 4.7, 4.115b, DC 7522.

Also, the circumstances of this case are not so exceptional 
or unusual as to render impractical the application of the 
regular Rating Schedule standards.  The veteran has not been 
frequently hospitalized for treatment of his ED; instead, all 
of his evaluation and treatment has been on an outpatient 
basis, not as an inpatient.  And there is no indication of 
marked interference with his employment because of this 
condition, meaning above and beyond that contemplated by his 
various schedular ratings (for not only the diabetes, itself, 
but also the several residual complications mentioned of 
upper and lower extremity peripheral neuropathy, 
hypertension, ED, retinopathy, and depression.  See 38 C.F.R. 
§ 4.1.



Thus, in the absence of these factors, the Board does not 
have to refer this case to the Director of VA's Compensation 
and Pension service for consideration of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1).  See also Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); and Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

The claim for an initial compensable rating for ED 
(impotence) is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


